As filed with the Securities and Exchange Commission on June 6, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06111 The Mexico Equity & Income Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Marco Ramirez C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 877-785-0367 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2014 Date of reporting period:April 30, 2014 Item 1. Schedule of Investments. The Mexico Equity and Income Fund, Inc. Schedule of Investments April 30, 2014 (Unaudited) MEXICO - 100.42% Shares Value COMMON STOCKS - 94.01% Airports - 4.21% Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. $ Grupo Aeroportuario del Pacifico, S.A.B. de C.V. - Class B Beverages - 4.87% Arca Continental, S.A.B. de C.V. Fomento Economico Mexicano, S.A.B. de C.V. Building Materials - 7.85% Cemex, S.A.B. de C.V. CPO (a) Cable & Satellite - 5.91% Megacable Holdings, S.A.B. de C.V. Chemical Products - 1.52% Mexichem, S.A.B. de C.V. Construction and Infrastructure - 8.32% Impulsora del Desarrollo y el Empleo en America Latina, S.A.B. de C.V. (a) Promotora y Operadora de Infraestructura, S.A.B. de C.V. (a) Consumer Products - 2.28% Kimberly-Clark de Mexico, S.A.B. de C.V. Energy - 5.47% Infraestructura Energetica Nova, S.A.B. de C.V. Financial Groups - 10.64% Banregio Grupo Financiero S.A.B. de C.V. Compartamos S.A.B. de C.V. Grupo Financiero Banorte, S.A.B. de C.V. - Class O Grupo Financiero Interacciones, S.A.B. deC.V. Food Manufacturing - 10.42% Gruma, S.A.B. de C.V. (a) Grupo Lala S.A.B. de C.V. Holding Companies - 7.96% Alfa, S.A.B. de C.V. - Class A Grupo Carso, S.A.B. de C.V. Hotels, Restaurants, and Recreation - 8.44% Alsea, S.A.B. de C.V. - Class A Grupe, S.A.B. de C.V. (a) Grupo Sports World, S.A.B. de C.V. (a) Insurance Services - 4.47% Qualitias Controladora, S.A.B. de C.V. Mining - 2.34% Grupo Mexico, S.A.B. de C.V. - Series B Real Estate Services - 2.25% Corporacion Inmobiliaria Vesta, S.A.B. de C.V. Retail - 5.70% Corporativo Fragua, S.A.B. de C.V. El Puerto de Liverpool, S.A.B. de C.V. Wal-Mart de Mexico, S.A.B. de C.V. - Class V Telecommunication Services - 1.36% America Movil, S.A.B de C.V. - Class L TOTAL COMMON STOCKS (Cost $87,289,805) CAPITAL DEVELOPMENT CERTIFICATES - 2.02% Atlas Discovery Trust II (b) TOTAL CAPITAL DEVELOPMENT CERTIFICATES (Cost $2,190,759) ASSET BACKED SECURITIES - 0.37% Nafin (Infonavit - Banamex) 3.460%, 10/21/2041 TOTAL ASSET BACKED SECURITIES (Cost $373,787) MORTGAGE BACKED SECURITIES - 1.60% Nafin (Infonavit) 4.95%, 03/22/2039 TOTAL MORTGAGE BACKED SECURITIES (Cost $1,764,036) SHORT-TERM INVESTMENTS - 2.42% Mexican BANOBRA 22,871,367 * 0.00% Coupon, 3.495% Effective Yield, 05/07/2014 (c) Mexican INAFIN 13,216,809 * 0.00% Coupon, 1.176% Effective Yield, 05/08/2014 (c) TOTAL SHORT-TERM INVESTMENTS (Cost $2,745,950) TOTAL MEXICO (Cost $94,364,337) UNITED STATES - 0.17% Shares Value INVESTMENT COMPANIES - 0.17% First American Treasury Obligation - Class A TOTAL INVESTMENT COMPANIES (Cost $200,493) TOTAL UNITED STATES (Cost $200,493) Total Investments (Cost $94,564,830) - 100.59% Liabilities in Excess of Other Assets - (0.59)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The Advisor has determined these securities to be illiquid.The total value of illiquid securities at April 30, 2014 was $2,294,646, comprising 2.02% of net assets, while the remainder of the Fund's net assets 97.98% were liquid. (c) Effective yield based on the purchase price. The calculation assumes the security is held to maturity. * Principal amount in Mexican Pesos. The cost basis of investments for federal income tax purposes at April 30, 2014 was as follows: Cost of investments** $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant accounting policies are as follows: Portfolio Valuation: Investments are stated at value. All securities for which market quotations are readily available are valued at the last sales price prior to the time of determination of net asset value, or, if no sales price is available at that time, at the closing price last quoted for the securities. If there are no such closing prices, the value shall be the most recent bid quotation as of the valuation time. If there is no such bid quotation, the security shall be valued at the most recent asked quotation at the valuation time. Securities that are traded over-the-counter are valued, if bid and asked quotations are available, at the mean between the current bid and asked prices. Investments in short-term debt securities having a maturity of 60 days or less are valued at amortized cost if their term to maturity from the date of purchase was less than 60 days, or by amortizing their value on the 61st day prior to maturity if their term to maturity from the date of purchase when acquired by the Fund was more than 60 days. Other assets and securities for which no quotations are readily available will be valued in good faith at fair value using methods determined by the Board of Directors. These methods include, but are not limited to, the fundamental analytical data relating to the investment; the nature and duration of restrictions in the market in which they are traded (including the time needed to dispose of the security, methods of soliciting offers and mechanics of transfer); the evaluation of the forces which influence the market in which these securities may be purchased or sold, including the economic outlook and the condition of the industry in which the issuer participates. The Fund has a Valuation Committee comprised of independent directors which oversees the valuation of portfolio securities. The Valuation Committee of the Fund shall meet to consider any fair valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. FAIR VALUE MEASUREMENTS The Fund follows the FASB ASC Topic 820 hierarchy, under which various inputs are used in determining the value of the Fund’s investments. The basis of the hierarchy is dependent upon various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risks, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company's own assumptions about the assumptions a market participant would use in valuing the asset or liability , and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments carried at fair value as of April 30, 2014: Level 1* Level 2* Level 3 Total Equity Airports $ $
